FILED
                             NOT FOR PUBLICATION                              JUL 15 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DALIP SINGH,                                     No. 07-74619

               Petitioner,                        Agency No. A077-424-559

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Dalip Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”)

decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Sidhu v. INS, 220 F.3d
1085, 1088 (9th Cir. 2000), and deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on both the inconsistency between Singh’s testimony and the medical

documents regarding the reasons for his hospitalizations, and the omission from

Singh’s wife’s first affidavit of his December 1997 arrest and detention. See Goel

v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (inconsistencies between testimony

and documentary evidence support an adverse credibility finding where

inconsistencies go to the heart of the claim). Singh’s explanation for the omission

from his wife’s affidavit does not compel a contrary conclusion. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). Accordingly, in the absence of credible

testimony, Singh’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Singh’s CAT claim is based on the same evidence the IJ found not

credible, and no other evidence in the record compels a finding that it is more

likely than not Singh would be tortured if returned to India, Singh’s CAT claim

also fails. See id. at 1157.

      PETITION FOR REVIEW DENIED.


                                          2                                   07-74619